     Case: 4:20-cv-01687-HEA Doc. #: 4 Filed: 12/28/20 Page: 1 of 6 PageID #: 12




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

    JOSEPH MICHAEL DEVON ENGEL,                           )
                                                          )
                    Plaintiff,                            )
                                                          )
            v.                                            )           No. 4:20-CV-1687 HEA
                                                          )
    JEFFERSON COUNTY, et al.,                             )
                                                          )
                    Defendants.                           )

                             OPINION, MEMORANDUM AND ORDER

         This matter is before the Court upon review of plaintiff Joseph Michael Devon Engel’s

self-represented complaint, ECF No. 1, and motion for leave to commence this civil action without

prepaying fees or costs, ECF No. 3. The complaint and motion are defective because they have not

been drafted on Court forms. See E.D. Mo. Local Rule 2.06(A).

         Because plaintiff is proceeding without counsel, the Court will allow plaintiff the

opportunity to file an amended complaint and an amended application to proceed in district court

without prepaying fees or costs on Court-provided forms. 1 Plaintiff has twenty-one (21) days from

the date of this Order to file an amended application and an amended complaint in accordance with

the specific instructions set forth here.

                                                   Complaint

         Plaintiff filed this action on November 23, 2020 pursuant to 42 U.S.C. § 1983. Plaintiff’s

complaint is handwritten and not on a Court-provided form. Plaintiff’s list of defendants is difficult

to read as he uses unfamiliar abbreviations and misspellings, but it appears he brings this action



1
  Within the handwritten complaint, plaintiff indicates the Missouri Department of Corrections has refused to provide
him with an inmate account statement. As such, the Court will not direct him to submit a certified inmate account
statement with his amended application to proceed in forma pauperis.
   Case: 4:20-cv-01687-HEA Doc. #: 4 Filed: 12/28/20 Page: 2 of 6 PageID #: 13




against the following entities and individuals: Jefferson County; Jefferson County Sheriff’s

Department; Jefferson County Administration Staff; the Sheriff, Deputy Sheriff, Corporal,

Captain, Sergeant, and Lieutenant at Jefferson County Sheriff’s Department; the Assistant

Attorney General; the Attorney General; the Lieutenant Governor; the Governor; the Missouri

House of Representatives; an Unknown Missouri Senator; and the Jefferson County Medical Staff.

Plaintiff brings his claims against all defendants in their official capacities.

        Plaintiff claims his lawsuit is in regard to him being a sovereign citizen of Alaska,

harassment from “Bryness Mill,” and because “MODOC won’t do th[ei]r job.” Plaintiff provides

no additional facts and does not indicate the relationship between the defendants and his statement

of the claim.

        For relief in this action, plaintiff provides approximately two pages of requests, including

trillions of dollars from the named defendants and non-defendants; the ability to open a chain of

horse tracks, a professional boxing and mixed martial arts arena, a casino and hotel, an indoor

shooting range, and a gun show center; two to five million dollars in scholarships and health

benefits for his friends and family; and stocks in various corporations.

                                              Discussion

        Plaintiff’s complaint is deficient as pled. The complaint is not on a Court form as required

by Local Rule 2.06(A). Because plaintiff is self-represented, the Court will give him the

opportunity to file a signed, amended complaint to set forth his own claims for relief.

        Plaintiff is warned that the filing of an amended complaint completely replaces the original

complaint, and so it must include all claims plaintiff wishes to bring. See In re Wireless Tel. Fed.

Cost Recovery Fees Litig., 396 F.3d 922, 928 (8th Cir. 2005) (“It is well-established that an

amended complaint supersedes an original complaint and renders the original complaint without



                                                   2
   Case: 4:20-cv-01687-HEA Doc. #: 4 Filed: 12/28/20 Page: 3 of 6 PageID #: 14




legal effect”). Any claims from the original complaint that are not included in the amended

complaint will be deemed abandoned and will not be considered. Id. Plaintiff must submit the

amended complaint on a Court-provided form, and the amended complaint must comply with the

Federal Rules of Civil Procedure. All claims in the action must be included in one, centralized

complaint form. See Fed. R. Civ. P. 7(a)(1), 8(a).

       Plaintiff should type or neatly print his amended complaint on the Court’s § 1983 civil

rights complaint form, which will be provided to him. See E.D. Mo. L.R. 2.06(A) (“All actions

brought by self-represented plaintiffs or petitioners should be filed on Court-provided forms”). If

the amended complaint is handwritten, the writing must be legible. In the “Caption” section of the

Court-provided form, plaintiff should clearly name every party he is intending to sue. Fed. R. Civ.

P. 10(a) (“The title of the complaint must name all the parties”). If there is not enough room in

the caption, plaintiff may add additional sheets of paper. However, all the defendants must be

clearly listed. Plaintiff should fill out the complaint form in its entirety. Plaintiff is advised to

place the assigned case number of this action, Case No. 4:20-CV-1687-HEA, in the “Caption”

section on the first page of the Court-provided form.

       In the “Statement of Claim” section, plaintiff should provide a short and plain statement of

the factual allegations supporting his claim. Fed. R. Civ. P. 8(a). Plaintiff should put each claim

into a numbered paragraph, and each paragraph should be “limited as far as practicable to a single

set of circumstances.” Fed. R. Civ. P. 10(b).

       The amended complaint should only include claims that arise out of the same transaction

or occurrence. In other words, plaintiff should only include claims that are related to each other.

Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose a single defendant and set forth as

many claims as he has against that defendant. Fed. R. Civ. P. 18(a).



                                                 3
   Case: 4:20-cv-01687-HEA Doc. #: 4 Filed: 12/28/20 Page: 4 of 6 PageID #: 15




       In structuring his amended complaint, plaintiff should begin by writing the defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should write a short and plain

statement of the factual allegations supporting his claim against that specific defendant. If plaintiff

is suing more than one defendant, he should follow the same procedure for each defendant.

       If plaintiff is suing a defendant in an individual capacity, he is required to allege facts

demonstrating the personal responsibility of the defendant for harming him. Madewell v. Roberts,

909 F.2d 1203, 1208 (8th Cir. 1990) (stating that § 1983 liability “requires a causal link to, and

direct responsibility for, the deprivation of rights”). Furthermore, the Court emphasizes that the

“Statement of Claim” requires more than “labels and conclusions or a formulaic recitation of the

elements of a cause of action.” Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017).

       If plaintiff is suing multiple defendants, it is important he establish the responsibility of

each separate defendant for harming him. That is, for each defendant, plaintiff must allege facts

showing how that particular defendant’s acts or omissions violated his constitutional rights. It is

not enough for plaintiff to make general allegations against all the defendants as a group. Rather,

plaintiff needs to provide the role of each named defendant in this case, in order that each specific

defendant can receive notice of what he or she is accused of doing. Topchian v. JPMorgan Chase

Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a complaint

“is to give the opposing party fair notice of the nature and basis or grounds for a claim”).

       After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C. §

1915. Plaintiff’s failure to make specific factual allegations against a defendant will result in the

dismissal of that defendant. If plaintiff fails to file an amended complaint on a Court-provided

form within twenty-one (21) days in accordance with the instructions set forth herein, the Court

will dismiss this action without prejudice and without further notice to plaintiff.



                                                  4
   Case: 4:20-cv-01687-HEA Doc. #: 4 Filed: 12/28/20 Page: 5 of 6 PageID #: 16




                                       Appointment of Counsel

        Plaintiff has also filed a motion to appoint counsel. ECF No. 2. In civil cases, a self-

represented litigant does not have a constitutional or statutory right to appointed counsel. Ward v.

Smith, 721 F.3d 940, 942 (8th Cir. 2013); see also Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir.

1998) (stating that “[a] pro se litigant has no statutory or constitutional right to have counsel

appointed in a civil case”). Rather, a district court may appoint counsel in a civil case if the court

is “convinced that an indigent plaintiff has stated a non-frivolous claim . . . and where the nature

of the litigation is such that plaintiff as well as the court will benefit from the assistance of

counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining whether to

appoint counsel for an indigent litigant, a court considers relevant factors such as the complexity

of the case, the ability of the self-represented litigant to investigate the facts, the existence of

conflicting testimony, and the ability of the self-represented litigant to present his or her claim.

Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).

        After considering these factors, the Court finds that the appointment of counsel is

unwarranted at this time. Plaintiff has yet to file a complaint that survives initial review, so it

cannot be said that he has presented non-frivolous claims and there is no indication that plaintiff

cannot investigate the facts and present his claims to the Court. The Court will therefore deny the

motion without prejudice, and will entertain future motions for appointment of counsel, if

appropriate, as the case progresses.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail plaintiff a copy of the

Court’s ‘Prisoner Civil Rights Complaint’ form.




                                                  5
   Case: 4:20-cv-01687-HEA Doc. #: 4 Filed: 12/28/20 Page: 6 of 6 PageID #: 17




         IT IS FURTHER ORDERED that the Clerk is directed to mail plaintiff a copy of the

Court’s ‘Application to Proceed in District Court without Prepaying Fees or Costs’ form.

         IT IS FURTHER ORDERED that plaintiff must file an amended complaint on the

Court’s form within twenty-one (21) days of the date of this Order. Plaintiff is advised that his

amended complaint will take the place of his original filing and will be the only pleading that this

Court will review.

         IT IS FURTHER ORDERED that plaintiff must either pay the $400 filing fee or submit

an amended motion to proceed in forma pauperis within twenty-one (21) days of the date of this

Order.

         IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel (ECF

No. 2) is DENIED without prejudice.

         If plaintiff fails to comply with this Order, the Court will dismiss this action without

prejudice and without further notice.

         Dated this 28th day of December, 2020.




                                                         HENRY EDWARD AUTREY
                                                      UNITED STATES DISTRICT JUDGE




                                                  6
